Title: Thomas Jefferson’s Conveyance of Bear Branch Land to William Radford and Joel Yancey, 7 December 1811
From: Jefferson, Thomas
To: Radford, William,Yancey, Joel


          
		  
		  This indenture made on the seventh day of December one thousand eight hundred and eleven between Thomas Jefferson of the county of Albemarle on the one part and William Radford and Joel Yancey both of the county of Campbell on the other part, witnesseth that,
			 
		  
		  in
			 consideration of the sum of one dollar to him the sd Thomas in hand paid, and towards 
                  in execution of certain covenants heretofore entered into by him with Charles L. Bankhead, & Anne C. his wife, grandaughter of the said Thomas, and of other covenants heretofore entered into by the sd Charles L. and Anne C. his wife by written articles with the said William and Joel the said Thomas has given granted bargained and sold unto the said William and Joel a certain tract or parcel of land, with it’s appurtenances, in the county of Bedford lying on Bear branch 
                  containing by estimation one hundred and ninety eight acres and one half, and bounded as follows, to wit, Beginning at a hiccory sapling, marked as a corner on the Western side of the public road and of Bear branch 5. poles & 10. links from an Ash on the branch, and running N. 38° E. 12. poles 17. links, N. 2° E. 14. po. 20. li. N. 66.° E. 14. po. 3. l. N. 28. E. 26. po. 11. l. Bear branch distant 3. p. 20. l N. 54. E. 24–24. Bear br. distant 2–20. N. 22. E. 11–22. to a branch, Bear branch being distant 8. poles. N. 25. E. 17–15. Bear br. distant 6. po. N. 84½ E. 6–20. Bear br. distant 2–20. N. 30½ E. 23–5. Bear br. distt 4–20 N. 5. W. 15–5. Bear br. distt 6. po. N. 34. E. 16. po. to a branch; same course 11–15. Bear br. distant 9. poles N. 47. E. 18–15. Bear br. distt 3–3. N. 29½ E. 23. po. to a remarkable point of rock within 2. po. of a branch from the West, & 8. po. from Bear br. N. 69. E. 10–20. Bear br. distt 3–5. 
          
          
                    
                    N. 59. E. 14–20. Bear br. distt 2. po. N. 36½ E. 12–20 Bear br. distt 10. po. N. 71½ E. 20–3 Bear br. distt 
                  1–5. N. 2½ W. 10–20. Bear br. dist. 1–5. N. 24. E. 14–4. Bear br. distt 4. po. N. 8. W. 15. po. Bear br. dist. 2. po. and N. 40. E. 11–5. Bear br. dist. 4–10. S. 85. E. 9–5 to a large Poplar in the woods on the Eastern edge of Bear branch: which courses from the hiccory aforesaid on the public road to the said Poplar are marked by trees wherever they occurred on the courses are always on the Western side of Bear branch, are, in their general course, parallel with it, leaving room for a road on firm ground between them and the branch, and are, by agreement of the
			 parties to these presents, substituted as the boundary of the premisses hereby conveyed, so far,
                    instead of the Bear branch itself before agreed on as a boundary in the written articles between the sd Charles L. and the sdWilliam& Joel: then running from the said Poplar down the branch the following courses, N. 38. E. 24. poles, N. 2. E. 20. po. N. 5. E. 23. po. to the intersection of the branch with the line of the said Thomas at an Elm tree: then along the saidS. 85.° E. 18. po. N. 43½ E. 62. po. S. 80. E. 52 po. to where Gill corners with the lands of the sd Thomas purchased from Robinson, N. 25½ W. 50. po. and S. 77 W. 80. along the old Poplar forest lines to Bear branch and the same last course continued on the same line S. 77. W. 148. poles to the line of the lands of the said Charles L. on Wolf branch, formerly the property of the said Thomas, since conveyed to the sd Charles L. and now sold to the sd William& Joel
                    & thence along the said line of the sd Charles L. S. 26. W. 332.512. poles tocrossing the public road aforesaid to Watts’s corner, thence S. 10. E. 11. po. S. 35 E. 19¼ po. N. 26. E. 200. po. a new line to the same public road & thenceS. 85½ E. 23. poles 9 links along the saidpublic road 
                     S. 85½ E. 65 po. 5 links to the hiccory at the beginning: which conveyance by these presents is towards a fulfilment, in part only, of the written articles before mentioned; between the sd Charles L. & William, the said Thomas acknoleging himself to continue bound to add, according to the stipulations in the sd written articles, to the premisses now conveyed, as much more of his lands adjacent to them, or to the said tract on Wolf branch, as these premisses with the said tract on Wolf branch shall want of being one thousand acres, whenever that deficiency shall be ascertained and made known to the said Thomas:which parcel of land, when added to that on Wolf creek already conveyed by the sd Charles L. to the sd Wm & Joel, will make up, according to different estimates from 962. to 984. acres, & in considn of the quality & situation of certain parts of it, is intended & accepted in full satisfaction of the convenant of the sd Charles L. to convey to them 1000. acres. Provided nevertheless that if the two parcels aforesd shall be found to contain less than 962. acres, and notice 
                        due proof thereof shall be duly given to the sd Thomas at any time within 6. months from the date of these presents then the said Thomas shall be bound to convey to the sd Wm & Joel of such lands of his own adjacent to those conveyed by these presents as he shall chuse, the quantity which the sd two parcels shall so fall short of 962. acres; otherwise this conveyance
			 to be deemed to be in full satisfaction. to have & to hold the said parcel of lands herein conveyed with it’s appurtenances, to himthem the said William& Joel & histheir heirs for ever.as tenants in common and the said Thomas, his heirs, executors & administrators, the said parcel of lands with it’s  appurtenances, to himthem the said William& Joel and histheir heirs and to every of them severally will for ever warrant and defend. In witness whereof he the said Thomas hath hereto put his hand and seal on the day & year above written.
          
            
              Signed, sealed
              }
            
            
              and delivered
            
            
              in presence of
            
          
        